Case 19-02806-als11   Doc 5   Filed 12/06/19 Entered 12/06/19 11:37:15   Desc Main
                              Document     Page 1 of 4
Case 19-02806-als11   Doc 5   Filed 12/06/19 Entered 12/06/19 11:37:15   Desc Main
                              Document     Page 2 of 4
Case 19-02806-als11   Doc 5   Filed 12/06/19 Entered 12/06/19 11:37:15   Desc Main
                              Document     Page 3 of 4
Case 19-02806-als11   Doc 5   Filed 12/06/19 Entered 12/06/19 11:37:15   Desc Main
                              Document     Page 4 of 4
